Judgment unanimously affirmed, with costs. While plaintiff may not sustain its judgment upon the ground of conversion, since there is no proof of the amount of money paid out of the treasury which was received by defendant, nor is there any basis upon which it may be computed, we are of opinion that it may be sustained upon the theory that the money was disbursed as a dividend in violation of the provisions of section 58 of the Stock Corporation Law. The tenth finding of fact is reversed and new findings will be made. Present —■ Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ. Settle order on notice.